     Case 2:19-cv-01896-TLN-DB Document 8 Filed 11/18/19 Page 1 of 3


 1   CLAUDIA M. QUINTANA
 2   City Attorney, SBN 178613
     BY: TIMOTHY R. SMYTH
 3   Deputy City Attorney, SBN 258661
 4   CITY OF VALLEJO, City Hall
     555 Santa Clara Street, P.O. Box 3068
 5   Vallejo, CA 94590
 6
     Tel: (707) 648-4545
     Fax: (707) 648-4687
 7   Email: timothy.smyth@cityofvallejo.net
 8

 9   Attorneys for Defendants, CITY OF VALLEJO and
     ANDREW BIDOU
10

11

12                               UNITED STATES DISTRICT COURT

13                    FOR THE EASTERN DISTRICT OF CALIFORNIA

14
     DEYANA JENKINS, an individual,                   Case No: 2:19-cv-01896-TLN-DB
15

16                  Plaintiff,                        STIPULATION FOR EXTENSION OF
                                                      TIME TO FILE RESPONSIVE
17                                                    PLEADING; [PROPOSED] ORDER
            vs.
                                                      [LOCAL RULE 144(a)]
18
     CITY OF VALLEJO, a municipal
19
     corporation, ANDREW BIDOU, in his
20   official capacity as Chief of Police; and
     DOES 1-50, individually and in their official
21   capacities as Police Officers for the CITY
22   OF VALLEJO, jointly and severally,
23                 Defendants.
24

25

26

27          WHEREAS Plaintiffs’ counsel filed four suits against the City of Vallejo around
28   the same time: McCoy, et al. v. City of Vallejo, et al., Case No 2:19-cv-01191-JAM-
     Case No. 2:19-cv-01896-TLN-DB                                     STIPULATION FOR
                                                                       EXTENSION AND
                                                                       [PROPOSED] ORDER
                                                -1-
     Case 2:19-cv-01896-TLN-DB Document 8 Filed 11/18/19 Page 2 of 3


 1   CKD; Burrell, et al. v. City of Vallejo, et al., Case No. 2:19-cv-01898-WBS-KJN;
 2   Jenkins, v. City of Vallejo, et al., Case No. 219-cv-01896-TLN-DB; and Thurston v. City
 3   of Vallejo, et al., Case No. 2:19-cv-01902-KJM-CKD.
 4          WHEREAS the Complaints filed in each of these cases contained identical
 5   allegations pertaining to prior lawsuits brought against the City of Vallejo in support of a
 6   Monell claim and assert causes of action against individuals in both official and
 7   individual capacities, which Defendants contend is not appropriate and subjects the
 8   Complaint to a motion under Rule 12 of the Federal Rules of Civil Procedure;
 9          WHEREAS counsel has engaged in extensive meet and confer discussions in the
10   case of McCoy et al. v. City of Vallejo, et al., Case No. Case No 2:19-cv-01191-JAM-
11   CKD to attempt to resolve these issues, and will be filing a motion to dismiss with a
12   hearing date of December 17, 2019;
13          WHEREAS the parties believe that the Court’s decision on the motion in McCoy,
14   et al. v. City of Vallejo et al. may assist them in their meet and confer efforts regarding
15   resolution of the pleadings in the Burrell, Jenkins, and Thurston matters;
16          WHEREAS the parties previously stipulated to a 28-day extension of Defendants’
17   responsive pleading deadline and require leave of Court for an additional extension
18   pursuant to Local Rule 144(a);
19          IT IS HEREBY STIPULATED by and between the parties to this action through
20   their designated counsel that Defendants’ deadline to file a responsive pleading be
21   extended until 30 days following the Court’s order on Defendants’ motion to dismiss in
22   the matter of McCoy et al. v. City of Vallejo, et al.
23

24   DATED: November 18, 2019                        __/s/ Melissa Nold______________
25                                                   MELISSA NOLD
                                                     Attorney for Plaintiff DEYANA JENKINS
26

27

28

     Case No. 2:19-cv-01896-TLN-DB                                         STIPULATION FOR
                                                                           EXTENSION AND
                                                                           [PROPOSED] ORDER
                                                   -2-
     Case 2:19-cv-01896-TLN-DB Document 8 Filed 11/18/19 Page 3 of 3


 1   DATED: November 18, 2019              __/s/ Timothy R. Smyth______________
 2                                         TIMOTHY R. SMYTH
                                           Deputy City Attorney
 3                                         Attorney for Defendants CITY OF
 4                                         VALLEJO, and ANDREW BIDOU

 5

 6

 7
            SO ORDERED
 8

 9
     DATED: ______________                     _____________________________
10
                                               Judge of the U.S. District Court
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     Case No. 2:19-cv-01896-TLN-DB                                STIPULATION FOR
                                                                  EXTENSION AND
                                                                  [PROPOSED] ORDER
                                         -3-
